DETAILED ACTION
This action is in response to the amendment filed 03/19/2021. Claims 1-9, 12-15, 17-19 and 21-23 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Yeates (75430) on 5/14/2021.

Please amend claims 1, 6, 8-9, 13 and 17 and please cancel claims 5 and 21 as shown below: 

Claim 1. (Currently Amended) A computer-implemented method comprising: 
receiving, by a memory system, a set of data, wherein the set of data includes a subset of meta-bits, the set of data is received as a plurality of transfers, and the  (DIMM), wherein the first rank and the second rank each include ten arrays, the plurality of transfers including a first transfer, and the subset of meta-bits are received with the first transfer, and the first transfer is received prior to the additional transfers of the plurality of transfers, where the additional transfers do not include the subset of meta-bits, wherein each array receives one meta-bit from the subset of meta-bits during the first transfer; 
decoding, by a decoder, the subset of meta-bits, wherein the subset of meta-bits are configured to indicate the set of data is important; and 
storing, based on the decoding, the set of data in a persistent storage medium.  

Claim 5. (Cancelled) 

Claim 6. (Currently Amended) The method of claim 1, wherein the DIMM can support a double data rate configuration.  

Claim 8. (Currently Amended) The method of claim 1, wherein the DIMM is an unregistered DIMM.  

Claim 9. (Currently Amended) The method of claim 1, wherein the DIMM is a registered DIMM.  

Claim 13. (Currently Amended) A system comprising: 
a processor; 
a memory system, wherein the memory system includes a first rank, a second rank, and a decoder; and 
a computer-readable storage medium communicatively coupled to the processor and storing program instructions which, when executed by the processor, are configured to cause the processor to: 
receive, by a memory system, a set of data, wherein the set of data includes a subset of meta-bits, the set of data is received as a plurality of transfers, and the memory system includes a first rank and a second rank the first rank and the second rank being included in a common dual in-line memory module (DIMM), wherein the first rank and the second rank each include ten arrays, the plurality of transfers including a first transfer, and the subset of meta-bits are received with the first transfer, and the first transfer is received prior to the additional transfers of the plurality of transfers, where the additional transfers do not include the subset of meta-bits, wherein each array receives one meta-bit from the subset of meta-bits during the first transfer; 
decode, by the decoder, the subset of meta-bits, wherein the subset of meta-bits are configured to indicate the set of data is important; and 
store, based on the decoding, the set of data in a persistent storage medium.  

Claim 17. (Currently Amended) A computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing unit to cause the processing unit to: 
receive, by a memory system, a set of data, wherein the set of data includes a subset of meta-bits, the set of data is received as a plurality of transfers, and the memory system includes a first rank and a second rank the first rank and the second rank being included in a common dual in-line memory module (DIMM), wherein the first rank and the second rank each include ten arrays, the plurality of transfers including a first transfer, and the subset of meta-bits are received with the first transfer, and the first transfer is received prior to the additional transfers of the plurality of transfers, where the additional transfers do not include the subset of meta-bits, wherein each array receives one meta-bit from the subset of meta-bits during the first transfer; 
decode, by a decoder, the subset of meta-bits, wherein the subset of meta-bits are configured to indicate the set of data is important; and 
store, based on the decoding, the set of data in a persistent storage medium.  

Claim 21. (Cancelled) 

Allowable Subject Matter
Claims 1-4, 6-9, 12-15, 17-19 and 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
1,“ …receiving, by a memory system, a set of data, wherein the set of data includes a subset of meta-bits, the set of data is received as a plurality of transfers, and the memory system includes a first rank and a second rank the first rank and the second rank being included in a common dual in-line memory module (DIMM), wherein the first rank and the second rank each include ten arrays, the plurality of transfers including a first transfer and additional transfers, and the subset of meta-bits are received with the first transfer, and the first transfer is received prior to the additional transfers of the plurality of transfers, where the additional transfers do not include the subset of meta-bits, wherein each array receives one meta-bit from the subset of meta-bits during the first transfer; decoding, by a decoder, the subset of meta-bits, wherein the subset of meta-bits are configured to indicate the set of data is important…”, in conjunction with the other limitations of the independent claim, is not cited by the prior art of record. 
The closest prior art of record is Mittal and Isherwood (US PGPUB No US 2016/0321338 A1). Mittal discloses receiving a data stream at a DIMM, wherein the data stream comprises tags indicating a priority of the data. Isherwood discloses receiving a plurality of transfers where the metadata is received prior to the transfers of data [0065]. However, neither Mittal nor Isherwood, disclose the transfer or data as a whole, wherein the first rank and the second rank each include ten arrays, the plurality of transfers including a first transfer and additional transfers, and the subset of meta-bits are received with the first transfer, and the first transfer is received prior to the additional transfers of the plurality of transfers, where the additional transfers do not include the subset of meta-bits, wherein each array receives one meta-bit from the subset of meta-bits during the first transfer.  Therefore, the prior art of record does not appear to teach claim 1 as a whole. Claims 2-4, 6-9,12 and 22-23 are allowable at least by the virtues of their dependencies from independent claim 1.
With respect to independent claim 13,“ … receive, by a memory system, a set of data, wherein the set of data includes a subset of meta-bits, the set of data is received as a plurality of transfers, and the memory system includes a first rank and a second rank the first rank and the second rank being included in a common dual in-line memory module (DIMM), wherein the first rank and the second rank each include ten arrays, the plurality of transfers including a first transfer, and additional transfers, and the subset of meta-bits are received with the first transfer, and the first transfer is received prior to the additional transfers of the plurality of transfers, where the additional transfers do not include the subset of meta-bits, wherein each array receives one meta-bit from the subset of meta-bits during the first transfer; decode, by the decoder, the subset of meta-bits, wherein the subset of meta-bits are configured to indicate the set of data is important”, in conjunction with the other limitations of the independent claim, is not cited by the prior art of record. 
The closest prior art of record is Mittal and Isherwood. Mittal discloses receiving a data stream at a DIMM, wherein the data stream comprises tags indicating a priority of the data. Isherwood discloses receiving a plurality of transfers where the metadata is received prior to the transfers of data [0065]. However, neither Mittal nor Isherwood, disclose the transfer or data as a whole, wherein the first rank and the second rank each include ten arrays, the plurality of transfers including a first transfer and additional transfers, and the subset of meta-bits are received with the first transfer, and the first wherein each array receives one meta-bit from the subset of meta-bits during the first transfer.  Therefore, the prior art of record does not appear to teach claim 13 as a whole. Claims 14-15 are allowable at least by the virtues of their dependencies from independent claim 13.
With respect to independent claim 17,“ … receive, by a memory system, a set of data, wherein the set of data includes a subset of meta-bits, the set of data is received as a plurality of transfers, and the memory system includes a first rank and a second rank the first rank and the second rank being included in a common dual in-line memory module (DIMM), wherein the first rank and the second rank each include ten arrays, the plurality of transfers including a first transfer…”, in conjunction with the other limitations of the independent claim, is not cited by the prior art of record. 
The closest prior art of record is Mittal and Isherwood. Mittal discloses receiving a data stream at a DIMM, wherein the data stream comprises tags indicating a priority of the data. Isherwood discloses receiving a plurality of transfers where the metadata is received prior to the transfers of data [0065]. However, neither Mittal nor Isherwood, disclose the transfer or data as a whole, wherein the first rank and the second rank each include ten arrays, the plurality of transfers including a first transfer and additional transfers, and the subset of meta-bits are received with the first transfer, and the first transfer is received prior to the additional transfers of the plurality of transfers, where the additional transfers do not include the subset of meta-bits, wherein each array receives one meta-bit from the subset of meta-bits during the first transfer.  Therefore, the prior art of record does not appear to teach claim 17 as a whole. Claims 18-19 are allowable at least by the virtues of their dependencies from independent claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Isherwood (US PGPUB No US 2016/0321338 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183